Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/341193, filed on 04/11/2019. Claims 25-46 are still pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 28-31, 33, 38, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 11-200659 to Arima et al (henceforth referred to as Arima). 
Regarding claims 25 and 28-31, Arima teaches a base isolation unit (i.e. Title) comprising: 
a vibration source connector (i.e. Fig. 12, ref. 78) to be connected with a structure (i.e. Fig. 12, ref. 13d) or a ground subjected to seismic vibration;
an isolated object connector to be connected with an object (i.e. Fig. 12, ref. 14d) to be isolated from vibration, 
a distance recovery device (i.e. Fig. 12, ref. 79, 79) disposed between the vibration source connector and the isolated object connector and configured to generate a force for 
a tensile side elastic body (i.e. Fig. 12, ref. 79 on the right) being subjected to a pressure caused by an external force along the base isolation direction in an orientation of increasing the distance, and 
a compressive side elastic body (i.e. Fig. 12, ref. 79 on the left) being applied with a preload and being subjected to a pressure caused by the external force in an orientation of decreasing the distance; and 
a vibration damper (i.e. Fig. 12, ref. 71) disposed between the vibration source connector and the isolated object connector and configured to generate a force in the orientation of decreasing the distance as the distance increases, and to generate a force in the orientation of increasing the distance as the distance decreases. 
Wherein a magnitude of the preload is determined to satisfy a condition that a difference between a component resolved in the base isolation direction of a load applied from the object and the magnitude of the preload exists within a predetermined range (i.e. determined by springs ref. 79).
Wherein the distance recovery device includes: 
a tensile side casing (i.e. Fig. 12, ref. 74) accommodating the tensile side elastic body, and having an opening formed in an end face (i.e. Fig. 12, ref. 74 has an opening on the right for a piston, ref. 72) of the tensile side casing in the base isolation direction, the opening being sized to prevent the tensile side elastic body from getting out of the opening;

a tensile side shaft (i.e. Fig. 12, shaft of ref. 72 on the right) extending through the opening of the tensile side casing; 
a tensile force applicator (i.e. Fig. 12, ref. 72) disposed in contact with a side of the tensile side elastic body, the side being located far from the opening of the tensile side casing in the base isolation direction, the tensile force applicator being connected to the tensile side shaft for transmitting a force from the tensile side shaft as a pressure to the tensile side elastic body; 
a compressive side shaft (i.e. Fig. 12, shaft of ref. 72 on the left) extending through the opening of the compressive side casing; and 
a compressive force applicator (i.e. Fig. 12, ref. 72) disposed in contact with a side of the compressive side elastic body, the side being located near the opening of the compressive side casing in the base isolation direction, the compressive force applicator being connected to the compressive side shaft for transmitting a force from the compressive side shaft as a pressure to the compressive side elastic body. 

Arima Fig. 12 does not specifically teach a lock device. However, Arima teaches an alternative embodiment in Fig. 14 comprising a lock device (i.e. Fig. 14, ref. 90) disposed between a vibration source connector (i.e. Fig. 14, ref. 95) and the isolated object connector (i.e. Fig. 14, ref. 94) and configured to switch between a state of fixing the isolated object connector with respect to the vibration source connector (i.e. Machine translation lines 376-381) and a state of making the isolated object connector movable (i.e. Machine translation lines 381-384). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the lock device as taught in Fig. 14 in the base isolation unit in Fig. 12 to prevent unwanted movement between the vibration source connector and the isolated object connector when no seismic activity is occurring and there would have been reasonable expectation of success. 
Regarding claims 32-33, 38, and 41, Arima Fig. 12 does not specifically teach a base isolation unit a load direction, first direction nor second direction base isolation unit. However, Arima teaches in Fig. 3 that a base isolation unit (i.e. Fig. 3, ref. 18) can be mounted in a load direction or vertical direction (i.e. Fig. 3, left and right ref. 18 mounted vertically), a first direction in a horizontal plane (i.e. Fig. 3, ref. X) and a second direction in the horizontal plane (i.e. Fig. 3, ref. Y) the second direction being different from the first direction (i.e. Fig. 3 shows middle ref. 18 mounted horizontally). Wherein the load direction base isolation unit is located below the first direction base isolation unit and the second base isolation unit (i.e. Machine 
Wherein the load direction base isolation unit is located along the object to be isolated from vibration, and the base isolation apparatus is disposed at a place where the structure supports the object (i.e. Fig. 12, ref. 70 relative to ref. 13d and 14d). 

Claims 34-37 and 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-163548 to Katayama et al (henceforth referred to as Katayama) in view of JPH 11-200659 to Arima et al.
Regarding claims 44-46, Katayama teaches a lifting apparatus comprising a mast (i.e. Fig. 5, ref. 22) extending vertically along a structure (i.e. Fig. 5, ref. 17); 
a cage (i.e. implied in Fig. 5 and shown in Fig. 9b, ref. 27) being capable of carrying a person or an object and configured to move along the mast; and 
a base isolation apparatus (i.e. Fig. 5, ref. 20) disposed under each of the mast and at a place where the structure supports the mast, the base isolation apparatuses being configured to isolate the mast from vibration. Katayama teaches an embodiment of the base isolation apparatus (i.e. Fig. 3) can be a similar to the isolation apparatus as taught in Arima (i.e. Arima Fig. 12 and 14).  Katayama also teaches wherein a load direction base isolation unit (i.e. Fig. 14, ref. 37) being configured to isolate the object (i.e. Fig. 14, ref. 25) from vibration in the base 
a second direction base isolation unit (i.e. Fig. 14, ref. 47 far left and far right) to isolate the object (i.e. Fig. 14, ref. 25) from vibration in a second direction defined by projecting the load direction on a horizontal plane; and 
a first direction base isolation unit (i.e. Fig. 14, ref. 47 in the middle) being configured to isolate the object from vibration on a first direction in the horizontal plane, the first direction being different from the second direction. 
Wherein the load direction base isolation unit is located along the object to be isolated from vibration, and the base isolation apparatus is disposed at a place where the structure supports the object (i.e. Fig. 14, ref. 37 relative to ref. 25). 
However, the base isolation apparatus of Katayama in Fig. 3 does not teach a damper or a lock device. It would have been obvious to one of ordinary to use the isolation apparatus of Arima in the lifting apparatus of Katayama to smoothly dampen vibration from seismic vibration and to lock the mast in place for a stiffer mast mounting during normal operation without seismic vibration and there would have been reasonable expectation of success. 

Allowable Subject Matter
Claims 26-27 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. 2006/0179729 to Li teaches a shock absorbing isolating device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DIEM M TRAN/Examiner, Art Unit 3654